Citation Nr: 0415832	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-24 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to monetary benefits for birth defects in the 
veteran's child, secondary to the veteran's exposure to Agent 
Orange during service.  

2.  Entitlement to service connection for miscarriages of the 
veteran's spouse.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from RO determinations that denied the 
benefits sought on appeal.  In July 2002, the RO denied the 
claims because of the veteran's failure to report to 
scheduled examinations.  In August 2002, within one year of 
the July 2002 RO determination, the veteran stated that he 
had not been made aware of the scheduled examinations.  The 
examinations were rescheduled and the RO issued a second 
rating action in April 2003.  A notice of disagreement (NOD) 
was received in July 2003.  At this time, and within a 
hearing before the Board, the veteran clarified which issues 
he wished to appeal.  A statement of the case (SOC) was 
issued in July 2003.  A substantive appeal was received from 
the veteran in August 2003.  

In October 2003, the veteran testified during a hearing 
before the undersigned at the RO the Board; a transcript of 
that hearing is of record.  The Board accepts for inclusion 
in the record medical evidence submitted (along with a waiver 
of RO jurisdiction) during that hearing.  See 38 C.F.R. 
§ 20.800 (2003). 

The Board decision on three of the four claims on appeal is 
set forth below.  The claim for service connection for PTSD 
is addressed in the remand following the decision; that 
claims is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims involving birth defects, miscarriages, 
and diabetes mellitus has been accomplished.

2.  The veteran had active service in Vietnam during the 
Vietnam War.

3.  The veteran is presumed to have been exposed to an 
herbicide agent, Agent Orange, during his service in Vietnam.

4.  The veteran has not shown or alleged that his child 
suffers from spina bifida, the only legally compensable birth 
defect.

6.  The veteran's assertion that his spouse sustained 
miscarriages after the appellant's return from Vietnam, even 
if true, is not compensable.

7.  There is no credible, probative medical evidence the 
veteran currently has diabetes mellitus.


CONCLUSIONS OF LAW

1.  The claim of entitlement to monetary benefits for a birth 
defect in the veteran's child, claimed as a residual of the 
veteran's exposure to Agent Orange during service, is without 
legal merit.  38 U.S.C.A. §§ 1805, 5107(b) (West 2002); 38 
C.F.R. § 3.814 (2002).

2.  The claim of entitlement to VA compensation benefits for 
the appellant for his spouse's miscarriages, claimed as due 
to the veteran's exposure to Agent Orange during service, is 
without legal merit.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2003).

3.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As regards veteran's claims of entitlement to monetary 
benefits for birth defects in the veteran's child, secondary 
to the veteran's exposure to Agent Orange during service, and 
entitlement to service connection for miscarriages of the 
veteran's spouse, the veteran has been notified of the 
reasons for the denial of each claim, and afforded the 
opportunity to respond.  The Board finds such actions 
sufficient to satisfy any duties owed the veteran.  As is 
explained in more detail below, each of these claims lacks 
legal merit.  As such, the duties to notify and assist 
imposed by the VCAA are not applicable to either claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
VAOPGCPREC 2-2004 (March 9, 2004).   




As regards the claim for service connection for diabetes 
mellitus, the Board notes all notification and development 
action needed to fairly adjudicate all claims on appeal has 
been accomplished.  

In this case, the initial RO decision in July 2002 was made 
after effective VCAA notice was made in a letter from the RO 
to the appellant dated November 2001.  In the letter, the 
appellant was notified of the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of injury or disease or other event in service, and 
evidence of a relationship between the cause of death and 
injury, disease or event in service.  He was informed of what 
he should do and what VA could do.  The appellant was 
notified too that he should identify any additional 
information or evidence that may be available.  After the RO 
obtained additional evidence, the RO adjudicated the claims 
on the merits.  Hence, the duty to notify the veteran of the 
information or evidence needed to substantiate the claim has 
been met.  

The Board also finds that the RO's notice substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183  (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002)  (identifying the document that satisfies 
VCAA notice).  

In addition to the above-cited authority, the Board also 
points out that, in the recent decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  

For reasons noted above, the Board finds that the notices 
provided to the veteran substantially complies with the 
specificity requirements of Pelegrini.  With regard to the 
duty to request that the claimant provide any evidence in the 
claimant's possession that pertains to this claims, in the 
letter of November 2001 (page three), the veteran was 
requested to provide the name of the person, agency, or 
company who has records that he thinks will help us decide 
the claims.  Based on the above, the Board finds that all 
four Pelegrini notice requirements have been met.    

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  However, as noted above, the initial RO decision 
in July 2002 was made after the RO's effective VCAA notice in 
November 2001; hence, Pelegrini's timing of the notice 
requirement also is met.  .

The Board also finds that the duty to assist the veteran has 
been met in this case.  As indicated below, the RO has 
obtained the veteran's service medical records and pertinent 
post-service records, to include medical treatment records 
and documents associated with an October 2002 VA examination, 
have been associated with the claims file.  Moreover, as 
regards the claim for service connection for diabetes 
mellitus, there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist 
the veteran.  The veteran has been given opportunities to 
submit information and evidence to support his claim, and 
neither the veteran or his representative has indicated that 
there is any outstanding pertinent evidence that has not been 
obtained.  

As a final point, the Board notes that a further VA 
examination and medical opinion, under 38 C.F.R. 
§ 3.159(c)(4), is not required in this case.  As indicated 
above, the Board does have the authority to grant the first 
two claims and sufficient medical evidence exists to 
adjudicate the veteran's diabetes claim (as will be explained 
in greater detail below).

Under these circumstances, the Board finds that as regards 
the three claims currently under consideration, there is no 
prejudice to the veteran in the Board proceeding with a 
decision on appeal at this juncture.

II.  Analysis

A.  Monetary Benefits for Birth Defects

The veteran claims that he was exposed to Agent Orange during 
active service and that as a result of this exposure his 
child was born with birth defects.  

Initially the Board notes that the evidence of record clearly 
shows that the veteran served in combat in Vietnam.  The 
governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f) (West 2002).  As such, the veteran is presumed to 
have been exposed to Agent Orange during his combat service 
in Vietnam.  Notwithstanding such presumption, however, the 
claim must be denied as lacking legal merit.

The veteran has alleged that a child was born with birth 
defects that was the result of his in-service Agent Orange 
exposure.  During the October 2003 Board hearing, the veteran 
testified that his son was born with two of his fingers 
together (Transcript at page 5).  

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran. 38 
U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. § 3.814(a) (2003).  
Within the meaning of this law "Spina bifida" means any form 
and manifestation of spina bifida except spina bifida 
occulta.  38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 
3.814(c)(3)(2003). The Board notes that this is the only 
birth defect which warrants the award of monetary benefits 
based on the herbicide exposure of the veteran.

In a precedent opinion, VAOPGCPREC 5-99, the VA General 
Counsel held that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, 
United States Code, applies to all forms of spina bifida 
other than spina bifida occulta, and that for purposes of 
that chapter the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord but does 
not include other neural tube defects such as encephalocele 
and anencephaly.  The Board is bound by the precedent 
opinions of the VA General Counsel. 38 U.S.C.A. § 
7104(c)(West 2002).

In this cases the veteran has not specifically alleged or 
shown that his son has spina bifida, the only birth defect 
compensable pursuant to the above-cited authority.  In view 
of those facts, as well as the fact that there is no legal 
authority for the payment of compensation for any defect 
other than spina bifida, the Board must deny the claim as 
lacking legal merit.  Where, as here, the law, and not the 
evidence, is dispositive of the claim, the claim should be 
denied because of lack of legal merit or of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

B.  Entitlement to Compensation for Miscarriage

The veteran contends, in essence, that his spouse's 
miscarriages are the result of his exposure to herbicides 
while in Vietnam.

A veteran is "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. §§ 101(2), 1116(a)(1)(A); 38 C.F.R. § 3.1(d).  See 
also Selley v. Brown, 6 Vet. App. 196, 198 (1994).  With the 
exception noted above, various law and VA regulations pertain 
to "veterans" who were exposed to herbicides in Vietnam.  
See 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307, 3.309 (2003).

As the Board understands the appellant's presentation, he 
contends that he should be awarded VA monetary benefits 
because of his spouse's miscarriages.  The veteran has not 
contended that he himself has a disability related to the 
miscarriage, nor does he contend that his spouse is a 
veteran.  He has cited to no legal authority for the award of 
such claimed benefits, and the Board has not been able to 
identify any such authority.

In this matter, the appellant is a veteran; his spouse is 
not.  Thus, because the appellant's spouse is not a veteran, 
the law precludes the granting of service connection for a 
miscarriage as claimed.  See Martin v. Brown, 8 Vet. App. 138 
(1995) (per curium) (Board decision which denied service 
connection for the birth defects and deaths of three of the 
veteran's children, claimed as secondary to his exposure to 
Agent Orange, was affirmed on the basis that 38 U.S.C.A. §§ 
101(2) and 1116(a)(1)(A) preclude the granting of service 
connection for the children because they are not "veterans").

To some extent, it appears that the appellant is raising what 
amounts to a theory of relief couched in equity (he served in 
Vietnam; his spouse had a miscarriage thereafter; therefore, 
he should be compensated for his spouse's miscarriage).  
However, the Board is bound by the law in such matters and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).

In short, because the law, and not the facts, is dispositive 
of this issue, the appellant has essentially failed to state 
a claim upon which relief may be granted; as a matter of law, 
the claim must be denied on that basis.  See Sabonis, supra.

C.  Entitlement to Service Connection for Diabetes

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Diabetes mellitus will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.   38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  The presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d).

Additionally, as noted above, a veteran who, during his 
period of active duty in the military, served in the Republic 
of Vietnam during the war shall be presumed to have been 
exposed during such service to the toxic herbicide Agent 
Orange, unless there is affirmative evidence to the contrary.  
See McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  
Section 3.309(e) lists "Type 2 diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes)" as one of 
those disabiities presumed associated with herbicide 
exposure. 
 
Even if the presumptive provisions of 3.309(e) do not apply, 
service connection for a disease claimed to be due to Agent 
Orange exposure may be established by proof of direct 
causation.  Cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed.  
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd  
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997),  
cert. denied, 118 S.Ct. 1171 (1998); see also Brock v. Brown,  
10 Vet. App. 155, 160-61 (1997). 

In this case, the veteran has testified that he has diabetes.  
However, on VA examination in October 2002, the examiner 
stated that the veteran "does not have diabetes."  The 
veteran has submitted no medical evidence that would dispute 
this finding.  

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson, 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether he, in fact, suffers from diabetes.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In any event, "Type 2 diabetes" is 
also not shown.  Thus, even if the veteran did have diabetes, 
this would not provide a basis to grant his claim. 

As the preponderance of the competent and probative medical 
evidence medical evidence establishes that the veteran does 
not have Type 2 diabetes, further analysis is simply not 
necessary.  The claim on appeal must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to monetary benefits for birth defects in the 
veteran's child, claimed as a residual of the veteran's 
exposure to Agent Orange, including under the provisions of 
38 U.S.C.A. § 1805, is denied.

Entitlement to VA compensation benefits for the veteran's 
spouse's miscarriages is denied.

Service connection for diabetes is denied.



REMAND

Service connection for PTSD requires (1) medical evidence  
indicating a current diagnosis of PTSD; (2) credible  
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2003).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat (as in this case), in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  The VA regulation was changed in June 
1999 to conform to the Court's determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In this case, service records clearly indicate that the 
veteran was wounded in combat and was awarded both the Combat 
Infantry Badge (CIB) and the Purple Heart.  The basis of the 
RO's denial of the veteran's claim in April 2003 was a 
finding that he did not have PTSD.  This finding was 
supported by VA examination in February 2002, which failed to 
diagnosis PTSD.  However, during the October 2003 Board 
hearing, the veteran provided the opinion of a social worker, 
dated in October 2003, indicting that he has "symptoms" of 
PTSD, and that a psychiatrist would see him in January 2004 
to address this issue.  No January 2004 medical report has 
been associated with the veteran's claims file and should be 
obtained.  The RO should also arrange for the veteran to 
undergo further examination, if warranted.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).   However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Anderson VA Clinic, Anderson, South 
Carolina all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's claimed PTSD, since October 
2003, to specifically include a 
psychiatric evaluation report dated in 
January 2004 (as indicated in the October 
2003 VA social worker's report).  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

4.  If warranted, the RO should arrange 
for the veteran to undergo VA examination 
by a psychiatrist.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.   
See Stegall v. West, 11 Vets. App. 268  
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

8.  After completing the requested 
actions, any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



